As filed with the Securities and Exchange Commission on August 6, 2009 Registration Statement No. 333-157955 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 INDEX OIL AND GAS INC. (Exact name of registrant as specified in its charter) Nevada 20-0815369 (State or jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10000 Memorial Drive, Suite 440 Houston,
